Title: To James Madison from David Airth, 30 September 1805 (Abstract)
From: Airth, David
To: Madison, James


          § From David Airth. 30 September 1805, Gothenberg. “I had the honour to address you last on the 1st. of January giving an Account of the Shipping and trade of the United States at this Port for the Year 1804. Since that time Nothing particular has occurred worthy of your Notice. The Trade this Season is more enlarged than the foregoing year, of which I will have the honour to transmit you a particular Account at the Close of the Season. This Country will to all appearance⟨s⟩; soon be actively engaged with its allies in War against France. This will make not the Smallest interruption in the Friendly Intercourse with the United States as both this Government and the Country at large wish by every means in their Power to enlarge their Commercial Connections with America.
          “Should at any time henceforward anything occur which I think can in the Smallest degree merit your attention, I will immediately have the Honour to advise you thereof.”
        